ORDER

PER CURIAM.
Michael W. Mathews appeals from the motion court’s “Conclusions of Law and Order” denying his Rule 29.15 Amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence and Request for Evidentiary Hearing, alleging ineffective assistance of trial counsel. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their infor*49mation only, setting forth the reasons for this order pursuant to Rule 84.16(b).